Citation Nr: 1026346	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 10 
percent for retropatellar pain syndrome of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 
percent for retropatellar pain syndrome of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.

5.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 2000 to February 
2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to increased disability ratings for degenerative 
joint disease of the lumbosacral spine, retropatellar pain 
syndrome of the right and left knees, and bilateral hearing loss.  
So, regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.

The issues of entitlement to service connection for a left 
foot disability and left ankle disability, as well as a 
petition to reopen a previously denied claim of 
entitlement to service connection for a skin disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

VA's rating schedule does not provide for an evaluation higher 
than 10 percent for bilateral tinnitus; the Veteran already has 
this rating, and his tinnitus does not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, 
Diagnostic Code 6260 (as in effect prior to and from June 23, 
2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2005 and May 2008, 
from the agency of original jurisdiction (AOJ) to the appellant.  
The letters explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to an increased disability rating, 
as well as the legal criteria for entitlement to such benefits.  
The letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Analysis

The Veteran requested an evaluation in excess of 10 percent for 
tinnitus, specifically a 10 percent evaluation for each ear.  The 
August 2005 rating decision granted service connection for this 
condition and assigned a 10 percent disability rating 
retroactively effective from March 1, 2005.  The Veteran filed a 
notice of disagreement, requesting an increased disability 
evaluation, including separate 10 percent ratings for each ear.  
The RO continued to assign a 10 percent evaluation under 
Diagnostic Code (DC) 6260 because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus of 
each ear.  The Veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  See Chairman's Memorandum 
No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which 
limits a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating cases 
was lifted.  

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  See 38 C.F.R. 
§4.87, Diagnostic Code 6260.  Additionally, the record does not 
present, and it has not been asserted, that the record presents 
such an exceptional or unusual disability picture as to warrant 
the assignment of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321 (2009).  In this regard, the 
Board notes that there has been no demonstration that the 
service-connected tinnitus is productive of marked interference 
with employment, beyond that contemplated in the current 10 
percent rating, nor productive of frequent hospitalization, as to 
prevent the use of the regular rating criteria.  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair and 
adequate basis for rendering a decision in this case.  
Consequently, referral for a higher rating on an extraschedular 
basis is not warranted.  

As there is no legal basis upon which to award a higher 
evaluation, to include a separate schedular evaluation for 
tinnitus in each ear, the Veteran's appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.


REMAND

The Veteran and his service representative have contended that 
his service-connected degenerative joint disease of the 
lumbosacral spine, retropatellar pain syndrome of the right and 
left knees, and bilateral hearing loss are worse than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was afforded VA examinations most 
recently in May 2005, December 2007, and January 2008.  Copies of 
the examination reports are associated with his claims file.  
Nevertheless, the Veteran and his representative indicate that 
these disabilities continue to require treatment and worsened 
since the previous evaluations.  Given the length of time that 
has elapsed since the Veteran's most recent VA examinations, and 
given his contentions regarding the quality of those 
examinations, the Board finds that the Veteran should be 
scheduled for updated VA examinations which address the current 
nature and severity of his service-connected degenerative joint 
disease of the lumbosacral spine, retropatellar pain syndrome of 
the right and left knees, and bilateral hearing loss, in order to 
effectively evaluate the Veteran's service-connected 
disabilities.  More recent objective characterizations of these 
conditions and their associated symptomatology are required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the 
veteran appeals the initial rating assigned for his disability, 
just after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at other times 
during the pendency of his appeal).  

Therefore, an additional clinical assessment and medical opinion 
is needed to adequately address the Veteran's claim.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, a VA 
examination would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to ascertain the current 
severity and manifestations of his service-
connected degenerative joint disease of the 
lumbosacral spine.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his degenerative joint disease of the 
lumbosacral spine.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
current severity and manifestations of his 
service-connected retropatellar pain 
syndrome of the right and left knees.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected retropatellar pain 
syndrome of the right and left knees.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

3.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test to 
determine the current severity of his 
bilateral hearing loss.  His VA claims file 
must be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to specifically indicate whether the 
Veteran's bilateral hearing loss has 
worsened since his December 2007 VA 
evaluation and, if so, to what extent.  The 
examiner should report complaints and 
clinical findings in detail including pure-
tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  Following completion of the above, the 
RO should readjudicate the issues on 
appeal.  Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If the benefits sought are 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


